Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claim 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claimed portion “and the pixel electrode of the first color pixel electrodes receiving one of the second data voltages is adjacent to the pixel electrodes of the first color pixel electrodes receiving one of the first data voltages, the pixel electrode of the second color pixel electrodes receiving one of the third data voltages, and the pixel electrode of the third color pixel electrodes receiving one of the fifth data voltages” does not appear to be enabled in the Applicant’s specification or Figures.

Claim Objections

Claims 1-18 are objected to because of the following informalities:  “configures” should be “configured” in claims 1 and 10 and “to first color pixel electrode” should say “to a first color pixel electrode”.  Appropriate correction is required.

Claims 8, 9, 17 and 18 are objected to because of the following informalities:  Clarity is necessary regarding the grammar of these claims, for instance “two rows pixel electrodes of the pixel electrodes dispose” should say “disposed” and “two adjacent pixel electrodes in the same row” or something more descriptive to put the public on notice of the invention.  Only, electrodes and not row can be disposed between two data lines.  Similarly “one-row” should be explained and distinguished. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 8-11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0285950 to Su in view of U.S. Patent 10,417,978 to Kim.

Regarding claims 1 and 10, Su teaches a display device, including:
a plurality of pixel electrodes arranged in a matrix, wherein the pixel electrodes include a plurality of first color pixel electrodes (see Fig. 6A R electrodes);
a plurality of scanning lines, for sequentially providing a plurality of scanning signals to switches corresponding to the pixel electrodes in a plurality of line times (see Fig. 6A SL1 and SL2); and
a plurality of data lines, wherein one of the data lines is electrically connected to the pixel electrodes located at different rows in the pixel electrodes (see DL1 to DL6);
wherein the data lines are configured to provide a plurality of first data voltages and a plurality of second data voltages to first color pixel electrode (see DL1 and DL4), the polarity of the first data voltages are opposite to the polarity of the second data voltages in the same frame (see DL1 and DL4 connecting to Red at different polarities, positive on DL1 and negative on DL4); and 
in each of line times, the number of the first color pixel electrodes receiving the first data voltage is substantially equal to the number of the first color pixel electrodes receiving the second data voltages (see Fig. 6A).
Su does not teach wherein one of the scanning lines electrically connects to switches corresponding to adjacent two columns of pixel electrodes in the pixel electrodes.

It would have been obvious to a person having ordinary skill in the art to combine the scanning line switching to adjacent pixels as taught in Kim with the display of Su for the purpose of rearranging the pixels to another working structure that doesn’t include white pixels.

Regarding claims 2 and 11, Su in view of Kim teaches the display device according to claims 1 and 10.  Su teaches wherein the pixel electrodes further include a plurality of second color pixel electrodes and a plurality of third color pixel electrodes (see Fig. 6A Blue and Green pixels);
wherein, the data lines are configured to provide a plurality of third data voltages and a plurality of fourth data voltages to the second color pixel electrodes, and configured to provide a plurality of fifth data voltages and a plurality of sixth data voltages to the third color pixel electrodes, the third data voltages are opposite in polarity to the fourth data voltages in the same frame, and the fifth data voltages are opposite in polarity to the sixth data voltages in the same frame (see Fig. 6A where DL2 is the 3rd data voltage, DL5 is the 4th data voltage connected to blue pixels, the 2nd color pixel electrodes; DL3 is the 5th data voltage, DL 6 is the 6th data voltage connected to green pixels, the 3rd color pixel electrodes);
and in each of the line times, the number of the second color pixel electrodes receiving the third data voltages are substantially equal to the number of the second color pixel electrodes receiving the fourth data voltages, the number of the third color pixel electrodes receiving the fifth data voltages are substantially equal to the number of the third color pixel electrodes receiving the sixth data voltages (see Fig. 6A noting that in each line, the same number of each pixel color electrode receives one positive voltage and one negative voltage).



Regarding claims 8 and 17, Su in view of Kim teaches the display device according to claims 1 and 10, wherein two rows pixel electrodes of the pixel electrodes dispose between a first data line and a second data line that is adjacent to the first data line in the data lines (see Fig. 6A where W and B in the first row are disposed between the DL1 and DL2).

Regarding claims 9 and 18, Su in view of Kim teaches the display device according to claims 8 and 17.  Kim teaches wherein one-row pixel electrodes of the pixel electrodes dispose between the second data line and a third data line that is adjacent to the second data line (see Fig. 17 where B is disposed between DL2 and DL3).

Regarding claims 19, Su teaches a driving method of a display device, including:
sequentially providing a plurality of scanning signals to the corresponding switches of a plurality of pixel electrodes in a plurality of line times by a plurality of scanning lines, (see Fig. 6A SL1 and SL2) , the pixel electrodes are arranged in a matrix, and the pixel electrodes includes a plurality of first color pixel electrodes (see Fig. 6A R electrodes);
providing a plurality of first data voltages and a plurality of second data voltages to the first color pixel electrodes (see DL1 and DL4), wherein the first data voltages are opposite in polarity to the second data voltages in the same frame (see DL1 and DL4 connecting to Red at different polarities, positive on DL1 and negative on DL4), and in each of line times, the number of the first color pixel 
Su does not teach wherein one of the scanning lines is electrically connected to corresponding switches of adjacent two rows pixel electrodes in the pixel electrodes.
However, Kim teaches wherein one of the scanning lines is electrically connected to corresponding switches of adjacent two rows pixel electrodes in the pixel electrodes (see Fig. 17).
It would have been obvious to a person having ordinary skill in the art to combine the scanning line switching to adjacent pixels as taught in Kim with the display of Su for the purpose of rearranging the pixels to another working structure that doesn’t include white pixels.


Regarding claims 20, Su in view of Kim teaches the driving method according to claim 19, further including: providing a plurality of third data voltages and a plurality of fourth data voltages to a plurality of second color pixel electrodes of the pixel electrodes, wherein the third data voltages are opposite in polarity to the fourth data voltages in the same frame (see Fig. 6A where DL2 is the 3rd data voltage, DL5 is the 4th data voltage connected to blue pixels, the 2nd color pixel electrodes; DL3 is the 5th data voltage, DL 6 is the 6th data voltage connected to green pixels, the 3rd color pixel electrodes);
providing a plurality of fifth data voltages and a plurality of sixth data voltages to a plurality of third color pixel electrodes of the pixel electrodes, wherein the fifth data voltages are opposite in polarity to the sixth data voltages in the same frame (see Fig. 6A where DL3 is the 5th data voltage, DL 6 is the 6th data voltage connected to green pixels, the 3rd color pixel electrodes);
wherein, in each of line times, the number of the second color pixel electrodes receiving the third data voltages are substantially equal to the number of the second color pixel electrodes receiving .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0285950 to Su in view of U.S. Patent 10,417,978 to Kim and U.S. 2012/0169688 to Chen.

Regarding claims 7 and 16, Su in view of Kim teaches the display device according to claims 2 and 11.  Su in view of Kim does not teach wherein the first data voltages, the third data voltages, and the fifth data voltages have the same polarity in the same frame, and the second data voltages, the four data voltages and the sixth data voltages have the same polarity in the same frame;
wherein the data lines providing one of the first data voltages, the third data voltages, and the fifth data voltages are adjacently disposed between two data lines that providing two of the second data voltage, the fourth data voltage, and the sixth data voltages respectively;
and wherein the data lines providing one of the second data voltages, the fourth data voltages, and the sixth data voltages are adjacently disposed between two data lines that providing two of the first data voltages, the third data voltage, and the fifth data voltages, respectively.
However, Chen teaches wherein the first data voltages, the third data voltages, and the fifth data voltages have the same polarity in the same frame, and the second data voltages, the four data voltages and the sixth data voltages have the same polarity in the same frame (see Fig. 2 D1, D3 and D5 are + and D2, D4, and D6 are -);

and wherein the data lines providing one of the second data voltages, the fourth data voltages, and the sixth data voltages are adjacently disposed between two data lines that providing two of the first data voltages, the third data voltage, and the fifth data voltages, respectively (see Fig. 2 and supra).
It would have been obvious to a person having ordinary skill in the art to combine the driving arrangement of Chen with the display panel of Su in view of Kim for the purpose of simply substituting one pixel driving scheme with another for achieving reverse polarity.

Allowable Subject Matter

Claims 3, 4,, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625